Name: Commission Regulation (EEC) No 2141/93 of 29 July 1993 amending the time limit laid down for the submission of contracts for the support distillation of table wine opened by Regulation (EEC) No 130/93 for the 1992/93 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 / 102 Official Journal of the European Communities 31 . 7. 93 COMMISSION REGULATION (EEC) No 2141 /93 of 29 July 1993 amending the time limit laid down for the submission of contracts for the support distillation of table wine opened by Regulation (EEC) No 130/93 for the 1992/93 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Havig regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 41 (10) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (3), as last amended by Regulation (EEC) No 2181 /91 (4), lays down detailed rules for voluntary distillation as provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 ; whereas the second subparagraph of Article 6 ( 1 ) of the said Regulation lays down that contracts and declarations must be submitted for approval no more than two months after the opening of distillation ; Whereas the distillation of table wine provided for in Article 41 of Regulation (EEC) No 822/87 was opened for the 1992/93 wine year on 27 January 1993 by Commis ­ sion Regulation (EEC) No 1 30/93 (5); whereas the above ­ mentioned time limit for the submission of contracts and declarations expired on 27 March 1 993 ; Whereas Commission Regulation (EEC) No 840/93 of 7 April 1993 amending the time limit laid down the submission of contracts for the support distillation of table wine opened by Regulation (EEC) No 130/93 for the 1 992/93 wine year (6) extended that time limit to 1 3 April 1993 ; Whereas implementation of the measure, applicable to Portugal for the first time, has provided difficult and risks being compromised ; whereas, therefore, the time limit laid down for the submission for approval of the contracts concluded should be extended to 31 July 1993 without affecting the ceiling of 1 00 000 hectolitres previously fixed ; whereas this should take effect on 14 April 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 2721 /88 , the deadline for the submission of contracts and declarations for distillation pursuant to Regulation (EEC) No 130/93 for the 1992/93 wine year in Portugal shall be 31 July 1993 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p. 1 . 0 OJ No L 154, 25 . 6 . 1993, p. 39. 0 OJ No L 241 , 1 . 9 . 1988 , p. 88 . 0 OJ No L 202, 25 . 7 . 1991 , p. 16 . 0 OJ No L 18 , 27 . 1 . 1993 , p. 13 . (6) OJ No L 88 , 8 . 4. 1993, p . 19 .